DETAILED ACTION
This Office action is in response to the Application filed on April 2, 2020, which is a national stage application under 35 U.S.C. §371 of International Application No. PCT/CN2019/079255, filed on 22 March 2019, which claims benefit of Chinese Patent Application No. 2018107450229, filed on 09 July 2018. An action on the merits follows. Claim 7 has been amended and new claims 8-12 have been entered via preliminary amendment. Claims 1-12 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: 
Claim 1 recites “PWM”. However, the acronym PWM is undefined in the claims. To clarify that the acronym means pulse width modulation, examiner suggests amending “PWM” in line 17 of claim 1 to “pulse width modulation (PWM)”. 
Claim 4 recites “BP”. However, the acronym BP is undefined in the claims. To clarify that the acronym means back propagation, examiner suggests amending “BP” in line 7 of claim 4 to “back propagation (BP)”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “controlling, by a swing steering engine, the claw”, “controlling, by the swing steering engine, the claw”, “rotate to the front of the target object by a rotary steering engine”,  in claims 1 and 7-12.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Par. [0056 and 0058-59] describe a programmed computing device or computer, including for example software, hardware, or a combination of hardware and software, such as servo motors and corresponding controllers, capable of performing the described functionality.  

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “setting a pickup distance, i.e., a distance xi from a center of rotation of a mechanical arm to a claw” in lines 5-6. Regarding above, the phrase “i.e.”, which typically corresponds to “that is” or “for example”, can also be construed as "such as", which renders the claim indefinite because it is unclear whether the limitations following the phrase “i.e.” are part of the claimed invention. See MPEP § 2173.05(d).
For examination purposes the examiner has interpreted the claimed “setting a pickup distance, i.e., a distance xi from a center of rotation of a mechanical arm to a claw” recited in lines 5-6 of claim 1 as “setting a pickup distance xi from a center of rotation of a mechanical arm to a claw”.
Claim 1 further recites the limitation “selecting a plurality of first sample points and second sample points according to a position target” in lines 7-8. However, the examiner cannot clearly ascertain if the claimed  “a position target” corresponds to the “target object” previously recited in line 3 of claim 1, or not, which also renders the claim indefinite. Additionally, the term “sample points” is not clearly defined in any of the claims, which also renders the claim indefinite.
According to Par. [0027] and Par. [0038] of the specification of the instant application, an “image is acquired and processed to obtain position coordinates of a target object, and corresponding sample points are selected for trajectory testing, that is, curve fitting is performed on the relationship between a duty ratio and a pickup distance by a least square method” and “an image is acquired and processed to obtain position coordinates of a target object, and corresponding sample points are selected for trajectory testing, that is, curve fitting is performed on the relationship between a duty ratio and a pickup distance by a least square method”.
Therefore, based on above, for examination purposes the examiner has interpreted the claimed “selecting a plurality of first sample points and second sample points according to a position target” in lines 7-8 of claim 1 as “selecting a plurality of first sample points and second sample points according to position coordinates of the target object”.
Claim 1 further recites the limitation: 
“
    PNG
    media_image1.png
    53
    668
    media_image1.png
    Greyscale
” in line 21. However, although terms c0, c1, and c2, respectively, are defined as “equation parameters”, for example, each of their corresponding functions are not clearly defined in any of the claims, which also renders the claim indefinite. Additionally, the examiner was not able to find a definition for aforementioned terms anywhere in the specification.
Claims 2-12 are rejected by virtue of being dependent upon rejected base claim 1.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668